SUPPLEMENT TO CALVERT BALANCED PORTFOLIO Calvert Equity and Asset Allocation Funds Prospectus Class A, B, C and Y dated January 31, 2013 Calvert Equity Funds Prospectus Class I dated January 31, 2013 Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for the fixed-income investments for Calvert Balanced Portfolio (the “Fund”). The portfolio management table for “Fixed-Income Investments” under “Portfolio Management – Investment Advisor” in the Fund Summary for the Fund has been revised and restated as follows to reflect the above-referenced change to the portfolio management team: Fixed-Income Investments: Portfolio Manager Title Length of Time Name Managing Fund Matthew Duch Vice President, Portfolio Since September 2011 Manager, Calvert Vishal Khanduja, CFA Portfolio Manager, Since January 2013 Calvert In addition, the portfolio management table for the Fund under “Management of Fund Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert Balanced Portfolio – Fixed-Income Investments of Calvert Balanced Portfolio” is revised and restated as follows: Fixed-Income Investments of Calvert Balanced Portfolio Calvert Investment Management, Inc.
